          Case 3:19-cv-00374-SDD-EWD        Document 9      07/29/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


TAYLOR CIVIL ACTION

VERSUS 19-374-SDD-EWD

BARRERE, ETAL.

                                        RULING

        The Court, after carefully considering the Comp!aint1 and Amended Complaint2,

the record, the law applicable to this action, and the Report and Recommendations3 of

United States Magistrate Judge Erin Wilder-Doomes, dated June 28, 2021, to which no

objection was filed, hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that Plaintiff's federal claims are DISMISSED, WITH

PREJUDICE, for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C.§1915A.


        IT IS FURTHER ORDERED that the Court declines the exercise of supplemental

jurisdiction over any potential state law claims and this case is hereby CLOSED.

        Signed in Baton Rouge, Louisiana on July 28,2021.




                                                                   ^c-
                                    CHIEF JUDGg/S^ELLY D. DICK
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA

1 Rec. Doc. 1.
2 Rec, Doc. 4.
3 Rec, Doc. 7.
